     Case 2:20-cv-02055-KJM-CKD Document 12 Filed 12/14/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JASON LATRELL THOMAS,                              No. 2:20-cv-2055 CKD P
12                      Plaintiff,
13          v.                                          ORDER AND
14   D. CASTILLE, et al.,                               FINDINGS AND RECOMMENDATIONS
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. On November 19, 2020, the court screened plaintiff’s complaint as the court is required to

19   do under 28 U.S.C. § 1915A(a). The court dismissed plaintiff’s complaint with leave to amend.

20   Plaintiff has filed an amended complaint.

21          As plaintiff now knows, the court is required to screen complaints brought by prisoners

22   seeking relief against a governmental entity or officer or employee of a governmental entity. 28

23   U.S.C. § 1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has

24   raised claims that are legally “frivolous or malicious,” that fail to state a claim upon which relief

25   may be granted, or that seek monetary relief from a defendant who is immune from such relief.

26   28 U.S.C. § 1915A(b)(1),(2).

27          Plaintiff asserts that he was denied his Fourteenth Amendment right to due process during

28   prisoner disciplinary proceedings which resulted in the revocation of good conduct sentence
                                                       1
     Case 2:20-cv-02055-KJM-CKD Document 12 Filed 12/14/20 Page 2 of 3


 1   credit. However, plaintiff admits the disciplinary findings were eventually reversed through the

 2   inmate grievance process and his sentence credit was restored.

 3           It is well settled that a prisoner’s accumulation of sentence credit for good conduct is a

 4   liberty interest entitled to due process protection. Before a prisoner’s good conduct sentence

 5   credit may revoked as the result of prisoner disciplinary proceedings, the Due Process Clause of

 6   the Fourteenth Amendment demands that the prisoner receive certain protections such as written

 7   notice of the basis for revocation in advance of a hearing. Wolff v. McConnell, 418 U.S. 539,

 8   563-71 (1974). As the disciplinary findings at issue were ultimately reversed and plaintiff’s

 9   sentence credit restored, however, there is no violation of plaintiff’s due process rights.

10           Plaintiff asserts that as a result of the proceedings at issue he was subjected to more

11   restrictive conditions of confinement and a brief stay in segregated housing. With respect to

12   prison conditions, liberty interests protected by the Due Process Clause of the Fourteenth

13   Amendment are “generally limited to freedom from restraint which, while not exceeding the

14   sentence in such an unexpected manner as to give rise to protection by the Due Process Clause of

15   its own force, [citations omitted], nonetheless imposes atypical and significant hardship on the

16   inmate in relation to the ordinary incidents of prison life.” Sandin v. Connor, 515 U.S. 472, 484

17   (1995). Plaintiff has not alleged that he has ever suffered atypical and significant hardship

18   following the disciplinary proceedings at issue.

19           For all the foregoing reasons, the court will recommend that plaintiff’s amended

20   complaint be dismissed. As it appears clear plaintiff cannot cure the defects in his amended
21   complaint so that he can state a claim upon which he could proceed, the court will recommend

22   that this action be dismissed.

23           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court

24   assign a district court judge to this case.

25   /////

26   /////
27   /////

28   /////
                                                        2
     Case 2:20-cv-02055-KJM-CKD Document 12 Filed 12/14/20 Page 3 of 3


 1            IT IS HEREBY RECOMMENDED that:

 2            1. Plaintiff’s amended complaint be dismissed; and

 3            2. This case be closed.

 4            These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

 6   being served with these findings and recommendations, plaintiff may file written objections with

 7   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 8   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 9   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

10   1991).

11   Dated: December 14, 2020
                                                     _____________________________________
12
                                                     CAROLYN K. DELANEY
13                                                   UNITED STATES MAGISTRATE JUDGE

14

15

16   1
     thom2055.14
17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
